                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

HOLLY SALZMAN,

              Plaintiff,

v.                                                              CV No. 18-779 CG/LF

UNITED STATES OF AMERICA,

              Defendant.

                           ORDER SETTING PRETRIAL DEADLINES

       THIS MATTER is before the Court on the parties’ Proposed Pretrial Order, (Doc.

69), filed January 29, 2020. A Bench Trial is set in this matter to commence on April 21,

2020, at 9:00a.m. in Albuquerque, New Mexico. The Final Pretrial Conference will be

conducted on April 7, 2020, at 9:00a.m. in Albuquerque, New Mexico. The parties

may request to attend the Final Pretrial Conference by telephone no later than March

31, 2020.

       IT IS THEREFORE ORDERED that on or before March 24, 2020, the parties

shall file all Motions in Limine, the final consolidated Witness List, the final consolidated

Exhibit List, and a final list proffered by each party of deposition testimony to be used at

trial. The final consolidated Exhibit List shall contain numerical assignments for each

identified exhibit. The deposition testimony must identify only the relevant portions that

counsel intend to utilize at trial, except for any deposition testimony which may be used

during cross-examination or rebuttal.

         IT IS FURTHER ORDERED that on or before March 31, 2020, counsel shall

submit their contested Exhibit Lists, any objections to the opposing party’s deposition

testimony, and any response to the opposing party’s Motions in Limine. In the parties’
contested Exhibit Lists, counsel must specify the legal basis for each objection. In any

objections to the opposing party’s designation of deposition testimony, counsel must

identify the objectionable portions of the requested deposition testimony.

       IT IS FURTHER ORDERED that on or before April 7, 2020, counsel shall each

submit proposed findings of fact and conclusions of law. The Court will enter its Pretrial

Order after conferring with the parties at the pretrial conference.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
